DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

Status of the Claims
Claims 1-3, 7-8, 10-22, and 24-35 are currently pending. 
Claims 2-3, 11-12, 17-18, and 24, previously withdrawn, are rejoined.
Claims 13-16, 19-22, 25-34 remain withdrawn. 
Claims 1, 7-8, 10-12, 17-18 and 35 are allowed. 
Claim 3 is objected to.
Claim 2 is rejected.   

Response to Amendment/Arguments
The Amendment filed on 9/3/2021 is not compliant with the requirements of 37 CFR 1.121(c) because cancelled claim contains text in the form of a period. However, since the reply appears bona fide, the amendment has been entered in the interest of compact prosecution. Appropriate correction is required.
Applicant’s arguments have been fully considered and are persuasive at overcoming all of the objections and rejections set forth in the Office Action mailed on 6/4/2021. The objections/rejections have been withdrawn. 
Rejoinder
Claims 1, 7-8, 10, and 35 are allowable. The election of species requirement and the restriction requirement between Groups I and II, as set forth in the Office action mailed on 5/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/14/2020 is partially withdrawn.  Claims 2-3, 11-12, 17-18, and 24, directed to non-elected species or to a method of using the probe of claim 1, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 13-16, 19-22, 25-34, directed to a barcoded tag, a method of patterning cells, and a probe, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 18, 24 are objected to because of the following informalities: 
Claim 18, step (d), contains an unnecessary comma after “solution”.  
Claim 24, line 5 (beginning with Y-R8), contains a semicolon that should be replaced with “, and” for proper Markush formatting.
Claim 24, line 5, contains a comma at the end of the line that should be replaced with a semicolon for consisting formatting.
Claim 24, line 8 (NHR8…), contains a semicolon after NHR8 that should be replaced with a comma for proper formatting.
Claim 24, line 8, should have “and” inserted after “–C(O)R8,” for proper Markush formatting.
Claim 24, line 10, should have “and” inserted after “-NHC(O)CHR8R9,” for proper Markush formatting.
Claim 24, line 13, should have “and” inserted after “-C2-C8 alkynyl,” for proper Markush formatting.
Claim 24, line 14, should have a comma preceding “each”.
Claim 24, page 8, line 2 should have “group” inserted after “heterocyclic”.
Claim 24, page 8, line 3 should have a comma preceding “each”.
Claim 24, page 8, line 7 should have “and” inserted after “-C2-C8 alkynyl,” for proper Markush formatting.
Claim 24, page 8, line 10 (X is…) should have “and” inserted after “I,” for proper Markush formatting.
Claim 24, page 8, line 12 should have “and” inserted at the end of the line for proper formatting.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 defines R8 and R9 using Markush formatting that is unclear with respect to the scope of alternatives and substituents thereof. Specifically it is unclear which groups belong to the alternatives for R8/R9 and which are the substituents. See, in particular, lines 1-2 of page 8.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 is drawn to the probe of claim 1, “wherein the polyadorned molecule is a single aromatic molecule”, which fails to limit the scope of claim 1 because the probe of claim 1 is a single aromatic molecule. The polyadorned molecule of claim 1 is one molecule and, by default, does not encompass more than one molecules. This rejection may be overcome, for example by replacing the quoted limitation with “wherein only one of the 3 to 5 substituents of the polyadorned molecule contains an aromatic group” or by cancelling the claim.

Allowable Subject Matter
Claims 1, 7-8, 10-12, 17-18 and 35 are allowed. 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626